Liddle & Robinson, L.L.P. v Willman (2021 NY Slip Op 02364)





Liddle & Robinson, L.L.P. v Willman


2021 NY Slip Op 02364


Decided on April 20, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 20, 2021

Before: Webber, J.P., Kern, Oing, González, JJ. 


Index No. 654268/18 Appeal No. 13524N Case No. 2020-01866 

[*1]Liddle & Robinson, L.L.P., Plaintiff-Appellant,
vBarry Willman, Defendant-Respondent.


Golenbock Eiseman Assor Bell & Peskoe LLP, New York (Michael M. Munoz of counsel), for appellant.
Barry Willman, respondent pro se.

Appeal from order, Supreme Court, New York County (W. Franc Perry, J.), entered August 16, 2019, which granted, upon default, defendant's motion to reargue its motion to dismiss the complaint and, upon reargument, granted the motion to dismiss, unanimously dismissed, without costs, as taken from a nonappealable order.
Because plaintiff failed to oppose the motion for reargument, it effectively is not "aggrieved" by the resulting order, and thus is not permitted to appeal from it (Leader v Parkside Group, 159 AD3d 523 [1st Dept 2018]; CPLR 5551).
We have considered plaintiff's remaining arguments about appealability, including the arguments that it is plaintiff's bankruptcy trustee that is "aggrieved" by the
order and that the trustee should not be charged with plaintiff's failure to oppose the reargument motion, and find them unavailing. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 20, 2021